UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6526


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CEDRICK L. SNIPES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:05-cr-00718-PMD-1)


Submitted:   April 15, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge,        NIEMEYER,   Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cedrick L. Snipes, Appellant Pro Se.   Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cedrick L. Snipes seeks to appeal the district court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).              In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment. *     Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez,    210    F.3d   309,    310    (5th    Cir.    2000)   (holding     § 3582

proceeding    is    criminal     in     nature   and    ten-day      appeal   period

applies).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                      Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The    district      court    entered      its   order    granting   the

motion for reduction of sentence on February 27, 2009.                    Snipes’s

undated notice of appeal was mailed in an envelope bearing a

postmark of March 18, 2009.               Because Snipes failed to file a

timely notice of appeal or obtain an extension of the appeal


     *
       Rule 4 of the Federal Rules of Appellate Procedure was
amended effective December 1, 2009, to establish a fourteen-day
appeal period.    Additionally, Fed. R. App. P. 26, governing
computation of time periods, was amended effective December 1,
2009, to require counting all calendar days, rather than
omitting weekends and holidays, as formerly required.   Because
the prior version of the rules applies in this appeal, that is
the version cited in this opinion.



                                          2
period, we remanded this case to the district court for the

court to determine whether Snipes could demonstrate excusable

neglect or good cause to justify extending the ten-day appeal

period.    In accordance with our remand order, the district court

directed the parties to file additional briefing on the issue

and determined that Snipes failed to make the requisite showing.

           We have thoroughly reviewed the record and agree that

Snipes has failed to demonstrate excusable neglect or good cause

justifying a relaxation of the ten-day appeal period set forth

in Rule 4(b)(1)(A).       See generally Bowles v. Russell, 551 U.S.

205, 208-13 (2007); United States v. Mitchell, 518 F.3d 740, 750

(10th   Cir.   2008).     Accordingly,   we   dismiss   the     appeal.      We

dispense    with   oral   argument   because     the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                     3